DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of a patent granted on this application which would extend beyond the expiration date of 11,106,124 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, the prior art of record does not disclose or render obvious a method of manufacturing including: providing a writing-surface view screen including: a backlight; a view screen polarizer layer oriented to polarize output of the backlight in view- screen-output polarization; and a markable front surface formed by a view-screen-mountable waveplate oriented to convert the view-screen-output polarization to a specific polarization, where, when the writing-surface view screen is placed within a line-of-sight of a polarizer window through the view-screen-mountable waveplate, the polarizer window filters the specific polarization to obscure cloaking markings, from a cloaking marker in the set of one or more cloaking markers, on the markable front surface.
The closest prior art of record, Winker, discloses a system and method of manufacture including: a writing surface view screen (see fig.2); the writing-surface view screen including: a backlight (see the light of 20 in fig.2); a view screen polarizer layer oriented to polarize output of the backlight in view- screen-output polarization (see the polarizing screen 24 in fig.2); and a markable front surface (comprised by 24 and 5 in fig.2) formed by a view-screen waveplate oriented to convert the view-screen-output
polarization to a specific polarization (see the operation of 5 and 24 in fig.2; see the operation of uniaxial birefringent material of 26 in fig.2).
	But Winker does not disclose : providing a writing-surface view screen including: a backlight; a view screen polarizer layer oriented to polarize output of the backlight in view- screen-output polarization; and a markable front surface formed by a view-screen-mountable waveplate oriented to convert the view-screen-output polarization to a specific polarization, where, when the writing-surface view screen is placed within a line-of-sight of a polarizer window through the view-screen-mountable waveplate, the polarizer window filters the specific polarization to obscure cloaking markings, from a cloaking marker in the set of one or more cloaking markers, on the markable front surface.
Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Winker to meet the limitations of claim 1, since said modification with rely on applicant’s disclosure, thus constituting improper hindsight.

Claims 2-6 are allowed as they depend from allowed.

With respect to claim 7, the prior art of record does not disclose or render obvious a system including: a writing-surface  view screen; and a polarizer window, the writing-surface view screen including: a backlight; a view screen polarizer layer oriented to polarize output of the backlight in view- screen-output polarization; and a markable front surface formed by a view-screen-mountable waveplate oriented to convert the view-screen-output polarization to a specific polarization; 3Application No. 17/397,647Attorney Docket No. 515686-5000610 a designation specifying a set of one or more cloaking markers; and the polarizer window configured to filter the specific polarization to obscure cloaking markings, from a cloaking marker in the set of one or more cloaking markers, on the markable front surface when within a line-of-sight of the markable front surface.
Seamon discloses the system including: a writing-surface view screen (see screen of computer in para.[0037]) including: a backlight (see the computer device or other display disclosed in para.[0037]); a polarizer layer oriented to polarize output of the backlight in a first polarization (see the polarizer disclosed in para.[0037); and a markable front surface (see the front surface of the computer or the polarizer); first regions (see the regions 26 in fig.3) placed to render unintelligible a cloaking marking when displayed on the markable front surface (disclosed by the structure of the first regions and the polarizer as discussed in para.[0047]), the first regions obstructive to the first polarization and transmissive to a second polarization different than the first polarization (disclosed by the structure of the polarizer).
Seamon does not discloses a system including: a writing-surface  view screen; and a polarizer window, the writing-surface view screen including: a backlight; a view screen polarizer layer oriented to polarize output of the backlight in view- screen-output polarization; and a markable front surface formed by a view-screen-mountable waveplate oriented to convert the view-screen-output polarization to a specific polarization;  a designation specifying a set of one or more cloaking markers; and the polarizer window configured to filter the specific polarization to obscure cloaking markings, from a cloaking marker in the set of one or more cloaking markers, on the markable front surface when within a line-of-sight of the markable front surface.
Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seamon to meet the limitations of claim 7, since said modification would rely on applicant’s disclosure, thus constituting improper hindsight.

Claims 8-11 are allowed as they depend from an allowed claim.

With respect to claim 12, the prior art of record does not disclose or render obvious a system including: a backlight; a polarizer layer oriented to polarize output of the backlight in a first polarization; and a markable front surface; a designation specifying a set of one or more cloaking markers; first regions placed to render unintelligible a cloaking marking, from a cloaking marker in the set of one or more cloaking markers, when displayed on the markable front surface, the first regions obstructive to the first polarization and transmissive to a second polarization different than the first polarization; and second regions interlaced with the first regions, the second regions placed to render unintelligible view screen output in the second polarization.
Seamon discloses the system including: a writing-surface view screen (see screen of computer in para.[0037]) including: a backlight (see the computer device or other display disclosed in para.[0037]); a polarizer layer oriented to polarize output of the backlight in a first polarization (see the polarizer disclosed in para.[0037); and a markable front surface (see the front surface of the computer or the polarizer); first regions (see the regions 26 in fig.3) placed to render unintelligible a cloaking marking when displayed on the markable front surface (disclosed by the structure of the first regions and the polarizer as discussed in para.[0047]), the first regions obstructive to the first polarization and transmissive to a second polarization different than the first polarization (disclosed by the structure of the polarizer); Seamon does not disclose second regions interlaced with the first regions, the second regions placed to render unintelligible view screen output in the second polarization.
Seamon does not discloses a system including: a backlight; a polarizer layer oriented to polarize output of the backlight in a first polarization; and a markable front surface; a designation specifying a set of one or more cloaking markers; first regions placed to render unintelligible a cloaking marking, from a cloaking marker in the set of one or more cloaking markers, when displayed on the markable front surface, the first regions obstructive to the first polarization and transmissive to a second polarization different than the first polarization; and second regions interlaced with the first regions, the second regions placed to render unintelligible view screen output in the second polarization.
Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Seamon to meet the limitations of claim 12, since said modification would rely on applicant’s disclosure, thus constituting improper hindsight.

Claims 13-17 are allowed as they depend from an allowed claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882